In a proceeding pursuant to CPLR article 78 to review a determination of the appellant State Rent Administrator, dated October 10, 1974, which fixed the initial legal regulated rents for certain apartment houses owned by petitioner, the appeal is from a judgment of the Supreme Court, Nassau County, dated June 11, 1975, which annulled the determination and remanded the matter to the appellant State Division of Housing and Community Renewal to redetermine the initial legal regulated rents. Permission for the taking of this appeal is hereby granted by Mr. Justice Rabin. Judgment affirmed, without costs or disbursements. Petitioner supplied appellants with all of the information necessary to determine the amounts due under the various escalator clauses. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.